In an action by a minority stockholder for an accounting and for other relief, defendants appeal from an order denying their motion for a change of venue from Kings County to New York County. Order reversed, with $10 costs and disbursements, and motion granted, without costs. The action is pending in Kings County. Neither the plaintiff nor any of the defendants reside in Kings County. Defendants demanded a change of the place of trial to New York County, where several of the defendants reside, and, upon plaintiff’s refusal to consent, moved to change the venue to New York County. Plaintiff contends that the parties made an oral arrangement on July 8, 1954, that the venue remain in Kings County in return for plaintiff’s written agreement on the same day to extend defendants’ time to answer to September 15, 1954, and to refrain from taking any affirmative action until that date. Defendants deny that any such oral arrangement was made. The written stipulation of July 8, 1954, said nothing with respect to the alleged oral arrangement. On August 31, 1954, plaintiff wrote to defendant Benjamin Miller in connection with the change of venue requested by said defendant that day, but did not mention the alleged oral agreement made on July 8, 1954. Adel, Acting P. J., Wenzel, MacCrate, Beldoek and Murphy, JJ., concur.